Citation Nr: 0522121	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-15 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits 
in the amount of $889.00.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active military service from May 
1990 to December 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The 
Committee assessed that the veteran owed $889.00 because of 
an overpayment of pension benefits and denied the veteran's 
request for a waiver of the full amount.  

The veteran was scheduled for a hearing at the Board in 
Washington D. C. in April 2005.  In February 2005 he notified 
the Board that he withdrew his request for ant type of 
hearing.

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In June 1998, non-service-connected pension benefits were 
granted.  

2.  In February 2002 the veteran was issue duplicate pension 
checks in the amount of $889.  The VA informed the veteran 
that an overpayment of $889 had been created.  

3.  The Committee on Waivers and Compromises denied the 
veteran's request for a waiver of $889.00 on the basis that 
he had shown bad faith.  

4.  The veteran's actions in this matter are not shown by the 
evidence to constitute fraud, misrepresentation of a material 
fact, or bad faith. 


CONCLUSION OF LAW

The overpayment of pension benefits in the amount of $889.00 
was not created through fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran.  38 
U.S.C.A. 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1998 the RO granted entitlement to non-service 
connected pension benefits.

In a decision, by the Committee it was reported that the 
veteran was issued two checks on February 1, 2002 in the 
amount of $889 and an overpayment was created.  The Committee 
denied the veteran's request for a waiver, found no fraud or 
misrepresentation on the veteran's part, but found that the 
veteran had exhibited bad faith when he did not attempt to 
return one of two $889 checks received, because he knew that 
he was not entitled to both checks.  

The veteran subsequently reported that he received only one 
check in the amount of $889, that the other check was for a 
lesser amount, and that he did not know why the $889 check 
had been sent to him.  He reported that he therefore called 
VA's toll free phone number and asked a VA spokesperson about 
the $889.00 check.  The VA telephone spokesperson reportedly 
told him that he could cash the check, as it was probably 
money owed to him pursuant to a pending appeal for disability 
compensation.  The veteran reportedly had four children, had 
barely enough money to live on, and could not afford to pay 
back the debt.  

In March 2002, the veteran filed a financial status report 
with the RO.  In June 2002, the veteran reported that in 
February 2002, he received two checks from VA. Only one of 
them was for $889.  The other check was in the amount of 
$863.00.  He reported that he called VA's hotline about the 
matter and was told that the $889.00 check was likely for 
pending compensation claims.  The veteran felt that he had 
exhibited good faith because he had called VA to clarify the 
reason for the check and that he obtained VA's express 
permission to cash the check prior to doing so.  He again 
noted that only one of the two February 2002 checks was for 
$889.00.

In July 2002, the Committee reconsidered the claim and found 
that on February 1, 2002, VA issued two $889 checks to the 
veteran and that the veteran had not submitted any 
information that would warrant granting the waiver.  

In a November 2002 letter to the Committee, the veteran 
reported that he knew that he was entitled to a check for 
$869.00 per month, whereas the check in question was for 
$889.00.  He therefore did not know why VA had mailed him 
that check.  He did know at the time that his appeal for 
increased compensation had been pending for over 10 years.  
He stressed that he called VA about the matter and that a VA 
telephone spokesperson advised him that the check was likely 
for past due compensation and that he could cash the check.  

Analysis

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2004), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  Misrepresentation of a material fact 
must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2004).

The evidence indicates that VA erroneously sent the veteran 
two duplicate checks for $889 pursuant to his pension 
benefits which resulted in the current overpayment.  The 
veteran asserts that he knew he was entitled to one check of 
$869.  He states that he had a claim for compensation 
benefits pending for many years.  This confirmed by the 
record.  His claim was subsequently granted.  He states that 
he called VA about the matter and that a VA spokesperson 
indicated that the second check might have been for VA 
disability compensation.  

After reviewing the evidence and the veteran's statement 
thoroughly, and resolving any remaining doubt in the 
veteran's favor, the Board finds insufficient evidence to 
establish fraud, misrepresentation, or bad faith on the 
veteran's part.  This means that although the veteran may not 
be entirely faultless, there was no fraud, misrepresentation, 
or bad faith on his part that caused the overpayment.  His 
action or inaction does not meet the high degree of 
impropriety such as to constitute fraud, misrepresentation, 
or bad faith.  Therefore, the waiver is not precluded under 
the provision set forth in 38 U.S.C.A. § 5302(a).


ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation, or bad faith.  To this extent only, the 
appeal is granted.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, misrepresentation or bad 
faith, the application of the standard of equity and good 
conscience must be considered.

Applicable law provides that there shall be no recovery of 
payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  As set 
forth in 38 C.F.R. § 1.965(a) (2004), in making this 
determination, consideration will be given to the following 
elements which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

A review of the evidence reflects that the most recent 
financial status report on file is dated in March 2002.  
Since that time, there has been a change in the veteran's 
income.  Because one of the factors in considering whether a 
waiver of overpayment should be granted is the veteran's 
current financial status, the RO should obtain an up-to-date 
financial status report from the veteran.

Accordingly, this case is REMANDED for the following:

1.  The veteran should again be furnished 
a Financial Status Report for completion.  
The RO is requested to provide the 
veteran with an explanation of the need 
for current financial information with 
regard to his claim and allow him an 
appropriate period of time to provide the 
requested information.

2. Thereafter, the RO should readjudicate 
this claim on the basis of whether 
collection of the debt would violate the 
principles of equity and good conscience.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent. 
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran may submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


